         Case 2:20-cv-01270-KJN Document 9 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEY BLAKENEY,                                        No. 2:20-cv-1270 KJN P
12                        Plaintiff,
13            v.                                           ORDER FOR PAYMENT OF INMATE
                                                           FILING FEE
14    RIO CONSUMNES CORRECTIONAL
      CENTER,
15
                          Defendant.
16

17
     To: The Sheriff of Sacramento County, Attention: Inmate Trust Account, 651 I Street,
18
     Sacramento, California 95814:
19
             Plaintiff, a county jail inmate proceeding in forma pauperis, is obligated to pay the
20
     statutory filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20
21
     percent of the greater of: (a) the average monthly deposits to plaintiff’s trust account; or (b) the
22
     average monthly balance in plaintiff’s account for the 6-month period immediately preceding the
23
     filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee,
24
     plaintiff will be obligated to make monthly payments in the amount of twenty percent of the
25
     preceding month’s income credited to plaintiff’s trust account. The Sacramento County Sheriff is
26
     required to send to the Clerk of the Court the initial partial filing fee and thereafter payments from
27
     plaintiff’s inmate trust account each time the amount in the account exceeds $10.00, until the
28
                                                          1
          Case 2:20-cv-01270-KJN Document 9 Filed 07/13/20 Page 2 of 2

 1   statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).

 2             Good cause appearing therefore, IT IS HEREBY ORDERED that:

 3             1. The Sheriff of Sacramento County or a designee shall collect from plaintiff’s inmate

 4   trust account an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 5   § 1915(b)(1) as set forth in this order and shall forward the amount to the Clerk of the Court. The

 6   payment shall be clearly identified by the name and number assigned to this action.

 7             2. Thereafter, the Sheriff of Sacramento County or a designee shall collect from

 8   plaintiff’s inmate trust account monthly payments in an amount equal to twenty percent (20%) of

 9   the preceding month’s income credited to the inmate’s trust account and forward payments to the

10   Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

11   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full. The

12   payments shall be clearly identified by the name and number assigned to this action.

13             3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

14   signed in forma pauperis affidavit on the Sheriff of Sacramento County, Attention: Inmate Trust

15   Account, 651 I Street, Sacramento, California 95814.

16             4. The Clerk of the Court is directed to serve a copy of this order on the Financial

17   Department of the court.

18   Dated: July 13, 2020

19

20
21

22   blak1270.cdc.sacramento

23

24

25

26
27

28
                                                          2
